Citation Nr: 1754682	
Decision Date: 11/29/17    Archive Date: 12/07/17

DOCKET NO.  10-27 390A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUE

Entitlement to service connection for a left knee disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Churchwell, Associate Counsel 


INTRODUCTION

The Veteran had active military service from April 1985 to September 2007.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision of the Department of Veterans Affairs (VA) Regional office (RO) in Wichita, Kansas.  

On his July 2010 VA Form 9, the Veteran requested a hearing before a Veterans Law Judge.  See 38 C.F.R. § 20.704(b)(2017).  However, in April 2015, the Veteran withdrew his request for a hearing.  Accordingly, the Board finds that the Veteran's request for a hearing has been withdrawn.  38 C.F.R. § 20.7.04(d)(2017).

This case was remanded in December 2015 and again in March 2017 for additional development.  The issues of entitlement to service connection for a bilateral foot disorder and entitlement to service connection for right knee disorder were also included in the March 2017 Board remand.  However, service connection has since been granted as to those issues in a June 2017 rating decision.  Because the benefits sought on appeal have been granted in full with respect to those issues, there remain no allegations of errors of fact or law for appellate consideration.  As such, those issues are no longer before the Board.   


FINDING OF FACT

The preponderance of competent evidence of record shows that the Veteran's current degenerative joint disease of the left knee did not have onset during his active service, was not caused by his active service, and did not manifest within one year of separation from active service.


CONCLUSION OF LAW

The criteria for service connection for a left knee disorder have not been met. 38 U.S.C. §§ 1101, 1110, 1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2017).  

The duty to notify has been met.   See July 2008 VCAA correspondence.   Neither the Veteran, nor his representative, has alleged prejudice with regard to notice.  The Federal Court of Appeals has held that "absent extraordinary circumstances...it is appropriate for the Board and the Veterans Court to address only those procedural arguments specifically raised by the veteran...."  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).   In light of the foregoing, nothing more is required.

VA also has a duty to assist a claimant in the development of a claim.  That duty includes assisting the claimant in the procurement of service and other relevant records and providing an examination when necessary.  38 U.S.C. § 5103A (2012); 38 C.F.R. § 3.159 (2017).  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has associated the Veteran's service treatment records and VA treatment records with the claims file.  The Veteran was also afforded adequate examinations.  The examiners considered the relevant history, provided a detailed description of the condition, and provided an extensive analysis to support the conclusions reached.  See Stefl v. Nicholson, 21 Vet. App. 120, 123-24 (2007).  

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this claim, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103   (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328   (Fed. Cir. 2006).

Legal Criteria, Facts and Analysis

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2017).  

Service connection may be established under 38 C.F.R. § 3.303(b), if a chronic disease or injury is shown in service, and subsequent manifestations of the same chronic disease or injury at any later date, however remote, are shown, unless clearly attributable to intercurrent causes.  For a showing of a chronic disorder in service, the mere use of the word chronic will not suffice; rather, there is a required combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.

Service connection may also be established under 38 C.F.R. § 3.303(b), where a condition in service is noted but is not, in fact, chronic, or where a diagnosis of chronicity may be legitimately questioned.  The continuity of symptomatology provision of 38 C.F.R. § 3.303(b) has been interpreted as an alternative to service connection only for the specific chronic diseases listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 718 F.3d 1331 (Fed. Cir. 2013).

In this case, the Veteran has been diagnosed with degenerative joint disease of the left knee.  Arthritis is listed as a "chronic disease" under 38 C.F.R. § 3.309(a); therefore, 38 C.F.R. § 3.303(b) applies.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (holding that the "chronic" in service and "continuous" post-service symptom presumptive provisions of 38 C.F.R. § 3.303(b) only apply to "chronic" diseases at 3.309(a)).

Service connection may also be established with certain chronic diseases, including arthritis, based upon a legal presumption by showing that the disorder manifested itself to a degree of 10 percent disabling or more within one year from the date of separation from service.  Such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.

Finally, service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  38 U.S.C. §§ 1110, 1131 (2012); 38 C.F.R. § 3.303(a) (2017).  To establish service connection, a veteran must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Holton v. Shinseki, 557 F.3d 1362 (Fed. Cir. 2010); Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).  

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

The June 2012 VA examination diagnosed the Veteran with mild degenerative joint disease of the left knee.  Additionally, the March 2016 and July 2016 medical records from Madigan Army Medical Center show the Veteran was assessed with bilateral joint effusions.  These diagnoses satisfy the first prong of the service connection claim.

Regarding the in-service element of a service connection claim, the Veteran contends that his left knee disorder is the result of parachute landing falls, climbing cliffs, and general wear and tear in service, but no specific injury to the left knee was reported during service.  A February 2007 service treatment record shows complaints of knee pain and discomfort.  Thereafter, a May 2007 MRI of the left knee showed small joint effusion with a tear in the posterior horn of the medial meniscus, with normal appearing collateral and cruciate ligaments.

Because the in-service treatment records document the existence of pain to the Veteran's left knee, the Board finds the in-service element of the Veteran's present claim is supported.  However, the Board finds that there is no nexus between the Veteran's left knee condition and his service.

In support of that finding, the Board relies on the medical examinations and opinions provided by examiners.  A February 2008 VA examiner found the Veteran had bilateral knee problems.  The examiner noted the Veteran reported aching with bilateral knees over time and was experiencing issues with standing long periods, running but walking was not an issue.  He indicated he saw the medical staff on base but was told to watch the issue.  A MRI was negative for bilateral knees.  No medical opinion regarding causation was provided at this examination.

The June 2012 VA examiner found the Veteran's left knee degenerative joint disease was less likely than not incurred in or caused by his service.  In support of that opinion, the examiner acknowledged the right knee injury during a softball game but indicated there was no left knee injury noted nor did the Veteran have a history of left meniscus tear.  Further, the examiner stated the degenerative joint disease is symmetrical and consistent with the normal aging process commonly seen in the fourth decade of life.  However, as stated in the December 2015 Board remand, the examiner failed to address the Veteran's credible reports of having first experienced knee pain in service that had continued to the present.  Therefore, another examination was requested.

A VA examination was performed in February 2016 but the examiner found the Veteran did not have a current diagnosis pertaining to his left knee.  

Because additional medical records were identified by the Veteran following the examination, an addendum medical opinion was obtained in May 2017.  The examiner noted that there were complaints of knee pain during the Veteran's military service.  While there was no left knee injury during service, the Veteran reported pain in both knees for which he received medical care during his service.  The examiner indicated the Veteran sustained a left knee meniscal tear after service that was not due to or incurred in the Veteran's military service.  Further, the examiner indicated the Veteran's diagnosis of bilateral knee degenerative joint disease was consistent with normal aging process and was less likely than not related to the right patellar tendon strain that occurred in service in 2002.  The other complaints of knee pain which he had in military service were strains and acute injuries that resolved without long term sequelae.

The Board finds the opinion in the May 2017 examination supports a finding that there is no causal relationship between the Veteran's current left knee disorder and his service.  The examiner's opinion was well-reasoned and supported by medical evidence.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (explaining that "most of the probative value of a medical opinion comes from its reasoning").  

The Board acknowledges the Veteran's contentions that his left knee was hurt by the parachute landing falls, climbing cliffs, and general wear and tear that occurred during his active duty service.  However, the Veteran's statements regarding the cause of his left knee condition are lay statements that purport to provide a nexus opinion between his service and his condition, and the Board finds the Veteran's statements are not competent for this purpose.  Although it is error to categorically reject a lay person as competent to provide a nexus opinion, not all questions of nexus are subject to non-expert opinion.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  Whether a layperson is competent to provide a nexus opinion depends on the facts of the particular case.  In Davidson, the U.S. Court of Appeals for the Federal Circuit (Federal Circuit) drew from its earlier decision in Jandreau v. Nicholson to explain its holding.  Id.   

In that earlier decision, the Federal Circuit stated as follows: "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional." Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007). 
The Federal Circuit provided an example, stating that a layperson would be competent to identify a simple condition such as a broken leg, but not competent to provide evidence as to a more complex medical question such as a form of cancer.  Id. at n.4. Also of note is that the Veterans Court has explained that non-expert witnesses are competent to report that which they have observed with their own senses.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994). 

Taking Davidson, Jandreau, and Layno together, leads the Board to the conclusion that the complexity of the question and whether a nexus opinion could be rendered based on personal observation are factors in determining whether a non-expert nexus opinion or diagnosis is competent evidence. 

In the instant case, the question of whether the Veteran's left knee condition was caused by overuse or misuse in service is not something that can be determined by mere observation.  Nor is this question simple, as it requires clinical testing and training to make the appropriate interpretations and conclusions about what the testing demonstrates in conjunction with the symptoms reported.  The Board finds the Veteran is competent to describe the pain he experienced in his knee while in service and after he left the service.  However, the causation of the pain requires a medical expert's opinion and objective medical findings.  As such, the Board finds that the Veteran's statements as to the etiology of his left knee condition are not competent evidence as to a nexus.

Consequently, the only competent and the most probative evidence of record is the May 2017 VA opinion which determined that there was no relationship between the Veteran's current knee condition and his active service.  The preponderance of evidence is against a finding that the Veteran's degenerative changes of the left knee was incurred in service, was proximately due to or the result of his service, or manifested to a compensable degree within one year of separation from active service.  There is no reasonable doubt to be resolved in this case.  See 38 U.S.C. § 5107(b) (2012); 38 C.F.R. § 3.102 (2017); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for a left knee disorder is denied.




____________________________________________
A. ISHIZAWAR
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


